 



Exhibit 10.26

AMENDED EMPLOYMENT AGREEMENT

     
BY AND BETWEEN:
  MAYOR’S JEWELERS, INC., a corporation duly incorporated according to the laws
of the state of Delaware, having its head office at 14051 NW 14th Street,
Sunrise, Florida, 33323, USA, herein acting and represented by Marc Weinstein or
Filippo Recami or Ann Spector Lieff, duly authorized for the purposes hereof as
he hereby declares (hereinafter referred to as the “EMPLOYER”),
 
   
AND:
  THOMAS A. ANDRUSKEVICH, residing and domiciled at 22 Roxiticus Road, Mendham,
New Jersey, United States of America (hereinafter referred to as the
“EXECUTIVE”)

WHEREAS the EMPLOYER is engaged in the business of the operation of a chain of
retail stores in Florida, Georgia and certain other states specializing in fine
quality jewelry, watches and giftware;

WHEREAS the EMPLOYER engaged the EXECUTIVE as its President and Chief Executive
Officer on October 1, 2002 for a term expiring March 31, 2005 and wishes to
continue such employment after such term, the whole upon the terms and
conditions hereinafter set forth;

NOW, THEREFORE, FOR THE REASONS SET FORTH ABOVE, AND IN CONSIDERATION OF THE
MUTUAL PREMISES AND AGREEMENTS HEREINAFTER SET FORTH, THE PARTIES HERETO
ACKNOWLEDGE AND AGREE AS FOLLOWS:



1.   PRELIMINARY

1.1 The preamble hereto shall form an integral part hereof as if recited herein
at length.

1.2 The parties acknowledge that this Agreement constitutes the entire agreement
between the parties concerning the employment of the EXECUTIVE by the EMPLOYER
during the term hereof and supersedes any and all prior negotiations, agreements
or understandings with respect thereto, whether written or otherwise.

 



--------------------------------------------------------------------------------



 



-2-

2.      NATURE OF SERVICES

2.1 The EMPLOYER hereby engages and hires the EXECUTIVE to be its President and
Chief Executive Officer during the term of this Agreement and the EXECUTIVE
hereby accepts and agrees to such engagement and employment. In addition, the
EXECUTIVE hereby agrees to serve as a director (and Chairman of the Board of
Directors of the EMPLOYER should he be elected as such by the shareholders(s) of
the EMPLOYER).

2.2 During the term of employment, the EXECUTIVE shall devote himself to the
business of the EMPLOYER and shall not be employed or engaged in any capacity in
promoting, undertaking or carrying on any other business, without the prior
written approval of the EMPLOYER. The EMPLOYER hereby acknowledges that the
EXECUTIVE is employed by HENRY BIRKS & SONS INC. (“BIRKS”) as its President and
Chief Executive Officer and that the EXECUTIVE also serves as a member of the
Board of Directors of Brazilian Emeralds Inc. and may serve as a member of the
Board of Directors of The Robbins Company with all of the duties commensurate
with such positions.

2.3 The EXECUTIVE shall perform such executive duties and have such
responsibilities as are consistent with his capacity as President and Chief
Executive Officer, as well as those duties and responsibilities which the Board
of Directors of the EMPLOYER may delegate to the EXECUTIVE from time to time.

2.4 The EXECUTIVE shall have control over the organization of his work and shall
be responsible, in his best judgment, for determining the means and methods for
performing his services hereunder. The EXECUTIVE shall have, subject to the
directions of the Board of Directors, full power and authority to manage the
business and affairs of the EMPLOYER, including power and authority to enter
into contracts, engagements or commitments of every nature or kind in the
ordinary course of business in the name of or on behalf of the EMPLOYER and to
engage and employ and to dismiss all managers and other employees of the
EMPLOYER.

2.5 The EXECUTIVE shall perform his duties as President and Chief Executive
Officer diligently and conscientiously and loyally and shall use his best
efforts to promote the interests of the EMPLOYER.

3.      TERM

3.1 The term of this Agreement and the continued employment of the EXECUTIVE
(the “Term”) shall begin on April 1, 2005 (the “Commencement Date”) and shall
continue until March 31, 2008 (the “Termination Date”).

3.2 The EXECUTIVE’s current employment agreement with the EMPLOYER terminating
March 31, 2005 shall continue in force until such date and then shall be
considered renewed and replaced with the present agreement.



--------------------------------------------------------------------------------



 



-3-

3.3 In the event that the EMPLOYER elects not to renew this agreement or
continue the employment of the EXECUTIVE after the Termination Date, the
EMPLOYER shall send to the EXECUTIVE, on or before March 31, 2007, a written
notice of such desire to terminate. In the event that the EMPLOYER terminates
the relationship and should the EXECUTIVE be unable to find another suitable
employment position commencing April 1, 2008, then the EMPLOYER shall compensate
the EXECUTIVE by continuing to pay to the EXECUTIVE the same base salary as that
which was payable to him pursuant to Section 4.1 during the period terminating
March 31, 2008, the whole for the period in which the EXECUTIVE is unable to
find a suitable position, to a maximum of twelve (12) months. During such
period, the EXECUTIVE shall also be entitled to receive a monthly bonus
determined as the average monthly bonus which was paid to him during his period
of employment and the same benefits as provided in Section 4.4. Should the
EMPLOYER so desire, however, the EXECUTIVE shall continue to render services to
the EMPLOYER during the period in which such additional compensation is paid, it
being understood that EXECUTIVE would spend certain of such time actively
looking for alternate employment. Notwithstanding the generality of the
foregoing, in the event that the EXECUTIVE makes a diligent attempt to negotiate
the renewal of this Agreement prior to the end of March, 2007, but the EMPLOYER
has neither finalized its decision with respect thereto nor provided the
EXECUTIVE with a written notice of termination, then the maximum period within
which the additional compensation hereunder shall be paid, in the event that the
EMPLOYER subsequently determines not to renew this Agreement, shall be extended
by one month for each month between March 31, 2007 and the date upon which the
written notice of termination is ultimately delivered to the EXECUTIVE.

4.      REMUNERATION AND BENEFITS

4.1 In consideration of the services to be rendered pursuant to this Agreement,
the EMPLOYER shall pay to the EXECUTIVE an annual base salary of $US 500,000,
payable in accordance with the normal payroll practices established by the
EMPLOYER. Provided that the EXECUTIVE’s performance and the EMPLOYER’S financial
performance are satisfactory and same is confirmed by the Executive Committee
and Compensation Committee, then the EXECUTIVE’s annual base salary shall be
increased to $US 600,000 on April 1, 2006. The EXECUTIVE shall be eligible to
receive annual base salary increases as determined by the Board of Directors (or
a committee thereof), in its sole discretion based upon the EXECUTIVE’s
performance. The base salary as so increased shall be considered the new base
salary for all purposes of this Agreement.

4.2 For each fiscal year of the EMPLOYER that ends during the Term, the
EXECUTIVE shall be entitled to receive an annual cash bonus based upon his
achievement of performance goals, as established in advance by the Compensation
Committee of the Board of Directors of the EMPLOYER after consultation with the
EXECUTIVE. Such bonus shall be determined in accordance with the performance
criteria set forth in Exhibit A. If such performance criteria are met, the
target bonus shall be eighty percent (80%) of the base salary for the fiscal
year ending March 31, 2006, ninety percent (90%) of the base salary for the
fiscal year terminating March 31, 2007 and one hundred percent (100%) of the
base salary for the fiscal year terminating March 31, 2008 but shall in each
case not be more than 150% of the target bonus. The EMPLOYER shall pay the
entire annual bonus (if any) that is payable with respect to a fiscal year in a
lump sum cash



--------------------------------------------------------------------------------



 



-4-

payment as soon as practicable after the Compensation Committee can determine
whether the performance goals have been achieved based on the EMPLOYER’s audited
financial results for such year but no later than the earlier of 90 days after
such fiscal year end or the date on which the audited financial statements are
completed and filed with the Securities and Exchange Commission.

For example, in the fiscal year terminating March 31, 2006, should the
EXECUTIVE’s base salary be $500,000 per annum, the target bonus would be
$400,000 and the maximum bonus would be $600,000.

4.3 The EXECUTIVE shall be entitled to five (5) weeks paid vacation leave in
each calendar year throughout the Term. The EXECUTIVE shall be entitled to carry
forward any unused vacation time for one (1) calendar year, which shall accrue
in his favour until used.

4.4 Provided that such benefits are not a duplication of the benefits and
coverages already provided to the EXECUTIVE by BIRKS, the EXECUTIVE shall be
eligible for comprehensive health and dental insurance in such amounts as is
available to all other executives of the EMPLOYER, as well as all benefits under
such pension plans, benefit plans and arrangements, and other insurance
coverages maintained for its senior executives.

4.5 The EMPLOYER shall provide the EXECUTIVE with adequate “Directors and
Officers” liability insurance coverage, commensurate with existing coverage and
industry standards. In this regard, to the fullest extent permitted by law, the
EMPLOYER will indemnify EXECUTIVE and hold him harmless from all claims arising
from any action taken by him, or his failure to act, within the scope of his
authority as an officer of the EMPLOYER and/or its subsidiaries, unless the
action or omission is fraudulent or constitutes willful misconduct or gross
negligence.

4.6 Recognizing the requirement for entertainment of suppliers, special
customers and others by the EXECUTIVE, the EXECUTIVE shall be reimbursed for all
reasonable expenses incurred by him in the fulfilment of his duties hereunder,
the whole upon the presentation of appropriate receipts or vouchers.

4.7 The EXECUTIVE shall have access to and be entitled to the non-exclusive use
of a company car and company apartment (which rent must be similar to the
EMPLOYER’s existing company apartment) when in Florida to perform his duties at
the head office of the EMPLOYER. While such use shall be non-exclusive, the
EXECUTIVE shall be entitled to such use on a priority basis.

5.      STOCK OPTIONS

5.1 The EMPLOYER shall grant to the EXECUTIVE on the Commencement Date stock
options to purchase 1,000,000 shares of the EMPLOYER’s common stock (or any
successor entity) with an exercise price per share equal to the fair market
value of a share on April 1, 2005 (as adjusted if necessary for any subsequent
events). If the EMPLOYER cannot or decides not to grant such stock options, the
EXECUTIVE will be provided with the equivalent after tax value of such stock
options through an alternative long term incentive compensation plan. The
options will



--------------------------------------------------------------------------------



 



-5-

become exercisable as to one-third (1/3) of the total options granted on each of
the following dates: March 31, 2006, March 31, 2007 and March 31, 2008. Once
exercisable, the options will remain exercisable until the earlier of (i) the
tenth anniversary of the date of grant of the option or (ii) the second
anniversary of the termination of employment with the EMPLOYER for any reason,
except that if employment is terminated for Cause (as defined below), the
options will terminate on the EXECUTIVE’s last day of employment with the
EMPLOYER and except that in the event of the retirement of the EXECUTIVE the
options will remain exercisable until the tenth anniversary of the date of
retirement or the longest period allowed by the Stock Option Plan of the
EMPLOYER. The options will be granted pursuant to the EMPLOYER’s 1991 Stock
Option Plan, and, subject to the above, shall be subject to the terms of such
plan. Shares issuable under such plan have been duly registered.

6.      TERMINATION

6.1 Certain Definitions. For purposes of this Agreement, the following terms
have the meanings indicated:



  (a)   “Cause” shall mean: (i) the willful and continued failure by the
EXECUTIVE to substantially perform his duties for the EMPLOYER (other than any
such failure resulting from the EXECUTIVE’s incapacity due to physical or mental
illness, or any such actual or anticipated failure after the EXECUTIVE announces
his intention to resign for Good Reason), and such failure is not cured by the
EXECUTIVE within thirty (30) days from the date the EMPLOYER notifies the
EXECUTIVE thereof in writing, (ii) the willful engaging by the EXECUTIVE in
misconduct which is financially injurious to the EMPLOYER, or (iii) the
EXECUTIVE’s conviction or a pleading of guilty or nolo contendre with respect to
the commission of a felony. No act, or failure to act, on the EXECUTIVE’s part
shall be considered “willful” unless done, or omitted to be done, by him not in
good faith and without reasonable belief that his action or omission was in the
best interest of the EMPLOYER.



  (b)   “Change in Control” shall be deemed to have occurred as of the first day
that any one or more of the following conditions shall have been satisfied:
(i) any “Person” as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (other than members of the
Controlling Shareholder Group, the EMPLOYER, any trustee or other fiduciary
holding securities under any employee benefit plan of the EMPLOYER, or any
company controlled, directly or indirectly, by the controlling shareholders of
the EMPLOYER), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the EMPLOYER
representing 30% or more of the combined voting power of the EMPLOYER’s then
outstanding securities; (ii) the shareholders of the EMPLOYER approve a merger
or consolidation of the EMPLOYER with any other corporation or entity, OTHER
THAN a merger or consolidation which would result in the voting securities of
the EMPLOYER outstanding immediately prior thereto continuing to represent
(either by remaining



--------------------------------------------------------------------------------



 



-6-







      outstanding or by being converted into voting securities of the surviving
entity) more than 80% of the combined voting power of the voting securities of
the EMPLOYER or such surviving entity outstanding immediately after such merger
or consolidation; or a merger or consolidation with or into any company the
voting securities of which are beneficially owned 50% or more by the Controlling
Shareholder Group, provided that the voting securities of the surviving entity
outstanding immediately after such merger or consolidation are beneficially
owned 30% or more by the Controlling Shareholder Group; (iii) the shareholders
of the EMPLOYER approve a plan of complete liquidation of the EMPLOYER or an
agreement for the sale or disposition by the EMPLOYER of all or substantially
all of the EMPLOYER’s assets; or (iv) the total combined voting power of the
EMPLOYER (or any successor entity) represented by shares of voting stock owned
by members of the Controlling Shareholder Group is reduced to 30% or less.



      Notwithstanding the foregoing, in no event shall a Change of Control be
deemed to have occurred, with respect to the EXECUTIVE, if the EXECUTIVE is part
of a purchasing group which consummates a transaction causing a Change in
Control. The EXECUTIVE shall be deemed “part of a purchasing group” for purposes
of the preceding sentence if the EXECUTIVE is a direct or indirect equity
participant in the purchasing company or group. The “Controlling Shareholder
Group” includes: (i) Dr Lorenzo Rossi di Montelera, (ii) the spouse and lineal
descendants of Dr. Lorenzo Rossi di Montelera; (iii) any trust whose principal
beneficiaries are persons described in clauses (i) and (ii); and (iv) Affiliates
of the persons described in clauses (i), (ii) and (iii). An “Affiliate” of a
person is a person that directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with
such person. A “person” includes any natural person and any corporation, limited
liability company, partnership, trust or other entity.



  (c)   “Code” shall mean the Internal Revenue Code of 1986 as amended.



  (d)   “Disability” shall mean the EXECUTIVE’S inability to perform his duties
by reason of mental or physical disability for at least one-hundred eighty
(180) days in any three-hundred sixty-five (365) day period. In the event of a
dispute as to whether the EXECUTIVE is disabled within the meaning hereof,
either party may from time to time request a medical examination of the
EXECUTIVE by a doctor appointed by the Chief of Staff of a hospital selected by
mutual agreement of the parties, or as the parties may otherwise agree, and the
written medical opinion of such doctor shall be conclusive and binding upon the
parties as to whether the EXECUTIVE has become disabled and the date when such
disability arose. The cost of any such medical examination shall be borne by the
EMPLOYER.



  (e)   “Good Reason” shall mean, without the EXECUTIVE’s written consent,
(i) the EMPLOYER changes the EXECUTIVE’s status, title or position as an officer
of the EMPLOYER and such change represents a material reduction in such status,
title or position conferred hereunder, and/or (ii) the EMPLOYER materially
breaches any material provision of this Agreement (including, without
limitation, a reduction in the EXECUTIVE’s base salary), and/or (iii) there is a
reduction in the aggregate of the level of benefits available to the EXECUTIVE
pursuant to Section 4.4 and such change, breach or reduction is not cured by the
EMPLOYER within thirty (30) days



--------------------------------------------------------------------------------



 



-7-







      from the date EXECUTIVE delivers a Notice of Termination for Good Reason.
Such “Notice of Termination for Good Reason” shall include the specific section
of this Agreement which was relied upon and the reason that the EMPLOYER’s act
or failure to act has given rise to his termination for Good Reason.

6.2 Termination Without Cause or Resignation with Good Reason



      In the event at any time of (i) the termination of the employment of the
EXECUTIVE without Cause (for any reason other than by death or Disability) or
(ii) the resignation of the EXECUTIVE from the EMPLOYER within 30 days of an
event constituting Good Reason, the EMPLOYER shall pay or provide to the
EXECUTIVE the following:



  (i)   any earned and accrued but unpaid installment of base salary through the
date of the EXECUTIVE’s resignation or termination at the rate in effect
immediately prior to such resignation or termination (or, if greater,
immediately prior to the occurrence of an event that constitutes Good Reason)
and all other unpaid amounts to which the EXECUTIVE is entitled as of such date
under any compensation plan or program of the EMPLOYER (including payment for
any vacation time not taken during the year in which termination occurs), such
payments to be made in a lump sum within 15 days following the date of
resignation or termination; and



  (ii)   the amount the EXECUTIVE would have been entitled to pursuant to
Section 4.2, had EXECUTIVE remained employed through the end of the fiscal year
in which termination occurs, multiplied by a fraction, the numerator of which is
the number of days from the beginning of such fiscal year to the date of
termination, and the denominator of which is 365, such amount to be paid no
later than the time annual bonuses are paid to other executives of the EMPLOYER;
and



  (iii)   in lieu of any further salary payments to the EXECUTIVE for periods
subsequent to his date of resignation or termination, an amount equal to the
EXECUTIVE’s base salary in effect immediately prior to the EXECUTIVE’s
resignation or termination (or, if greater, immediately prior to the occurrence
of an event that constitutes Good Reason) for the period (the “Period”) that is
the unexpired portion of the Term plus up to a maximum of twelve (12) months
being the period in which the EXECUTIVE is unable to find another suitable
employment position. In order to ensure compliance with Section 3.3, in the
event that the termination or resignation occurs between March 31, 2007 and
March 31, 2008, then the Period shall be one (1) year plus up to a maximum of
twelve (12) months being the period in which the EXECUTIVE is unable to find
another suitable employment position. The payment for the unexpired portion of
the term (or the minimum one (1) year period) shall be made in a lump sum within
15 days following the date of the EXECUTIVE’s resignation or termination while
the other portion shall be payable to the EXECUTIVE in the same manner as his
base salary is paid hereunder; and



--------------------------------------------------------------------------------



 



-8-







  (iv)   a lump sum payment equal to the average annual bonus paid to the
EXECUTIVE for any of the 3 fiscal years ending prior to date of the EXECUTIVE’s
resignation or termination (which bonus for the fiscal year ending January 31,
2003 shall be multiplied by 3 as same covers a four month period of employment),
multiplied by a fraction, the numerator of which is the number of days in the
Period and the denominator of which is 365, such amount, as can be determined,
to be paid within 15 days of such termination and any additional amount to be
paid within 15 days of determination; and



  (v)   the EMPLOYER shall maintain in full force and effect for the Period, all
financial planning, health and dental programs (not life or disability programs)
in which the EXECUTIVE was entitled to participate either immediately prior to
the EXECUTIVE’s resignation or termination or immediately prior to the
occurrence of an event that constitutes Good Reason, provided that the
EXECUTIVE’s continued participation is possible under the general terms and
provisions of such plans and programs. Additionally, the EXECUTIVE shall be paid
a lump sum cash payment of $24,000 in full satisfaction of participation in all
disability and life insurance programs, which participation (other than receipt
of benefits) shall not continue following the EXECUTIVE’s termination of
employment.

6.3 Termination for Cause, Disability, Death or Resignation Without Good Reason.
In the event of the EXECUTIVE’s termination of employment for Cause or
Disability or his resignation without Good Reason, notwithstanding any other
provision, including Section 3.3, only the amounts set forth in clauses (i) and
(ii) of Section 6.2 shall be payable to the EXECUTIVE. In the event of the
EXECUTIVE’s termination of employment as a result of his death, his estate shall
be entitled to the amounts set forth in clauses (i), (ii), (iii) and (iv) of
Section 6.2.

6.4 Termination after a Change in Control. If a termination without Cause or a
termination for Good Reason occurs within two years of a Change in Control, then
the EXECUTIVE shall receive the payments required by Section 6.2 except as
follows:



  (i)   for purposes of Sections 6.2 (iii), (iv) and (v), the Period shall be
the greater of two (2) years, on the one hand, and the unexpired portion of the
Term plus one (1) year, on the other; and



  (ii)   EXECUTIVE also shall receive an amount that, on an after-tax basis
(including federal income and excise taxes, and state and local income taxes)
equals the excise tax imposed by Section 4999 of the Code upon the EXECUTIVE by
reason of amounts payable under this Section 6.4 (including this clause (ii)),
as well as amounts payable outside of this Agreement by the EMPLOYER that are
described



--------------------------------------------------------------------------------



 



-9-



      in Section 280G(b) (2) (A) (I) of the Code. For purposes of this clause,
the EXECUTIVE shall be deemed to pay federal, state and local income taxes at
the highest marginal rate of taxation.

6.5 Withholding. The EMPLOYER shall have the right to deduct from any amounts
payable under this Agreement an amount necessary to satisfy its obligation,
under applicable laws, to withhold income or other taxes of the EXECUTIVE
attributable to payments made hereunder.

6.6 No Obligation to Mitigate Damages; No effect on Other Contractual Rights.
The EXECUTIVE shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the EXECUTIVE as the result of
employment by another employer after the date of resignation or termination, or,
by any setoff, counterclaim, recoupment, defense or other right which the
EMPLOYER may have against the EXECUTIVE. The provisions of this Agreement, and
any payment provided for hereunder, shall not reduce any amounts otherwise
payable, or in any way diminish the EXECUTIVE’s existing rights, or rights the
EXECUTIVE may acquire in the future, under any EXECUTIVE benefit plan, incentive
plan, employment agreement or other contract, plan or arrangement.

6.7 Non-Applicability. Notwithstanding the terms of Sections 6.2 and 3.2, the
parties agree that any payments to be made to the EXECUTIVE for termination for
any reason or non-renewal after the expiration of the Term, other than as set
out in Section 6.2 (i) and (ii), shall not be payable in the event that
continued employment by BIRKS and the reinstatement as a consultant for
Iniziativa, S.A. is offered and available to the EXECUTIVE.

7.    CONFIDENTIAL INFORMATION

7.1 For the purposes of this Agreement, the term “Confidential Information”
shall mean, but shall not be limited to, any technical or non-technical data,
budgets, business plans, pricing policies, financial records and any information
regarding the EMPLOYER’s marketing, sales or dealer network, which is not
generally known to the public through legitimate origins, but shall not include
any information and knowledge which the EXECUTIVE himself possessed at the
commencement of his employment with the EMPLOYER.

7.2 Unless otherwise required by law or expressly authorized in writing by the
EMPLOYER, the EXECUTIVE shall not, at any time during or after his employment by
the EMPLOYER, directly or indirectly, in any capacity whatsoever, except in
connection with services to be performed hereunder, divulge, disclose or
communicate to any person, moral or physical, entity, firm or any other third
party, or utilize for his personal benefit or for the benefit of any other
party, any Confidential Information.



--------------------------------------------------------------------------------



 



-10-

8.      RESTRICTIVE COVENANTS

8.1 Non-Competition. EXECUTIVE covenants and agrees that at no time (i) during
the Term nor (ii) during the period immediately following a termination of
employment during which the EXECUTIVE continues to receive payments from the
EMPLOYER pursuant to Sections 3.2 or 6.2(iii) up to a maximum of twelve (12)
months (provided EXECUTIVE has received all amounts due to him hereunder) nor
(iii) in the event of a voluntary departure of the EXECUTIVE from his
employment, during the twelve (12) month period immediately following the date
of his departure, will EXECUTIVE become employed by, enter into a consulting
arrangement with or otherwise agree to perform personal services for a
Competitor whose operations are located principally in the states of Florida or
Georgia. “Competitor” shall mean any Person which sells goods or services which
are competitive with those sold by a business that (i) is being conducted by the
EMPLOYER at the time in question and (ii) was being conducted at the date of
termination of employment, but shall specifically exclude BIRKS and its
Affiliates and related entities.

9.      MISCELLANEOUS

9.1 The EXECUTIVE and the EMPLOYER acknowledge and agree that the covenants,
terms and provisions contained in this Agreement and the rights of the parties
hereunder cannot be transferred, sold, assigned, pledged, or hypothecated;
provided, however that this Agreement shall be binding upon and shall enure to
the benefit of the EMPLOYER and any successor to or assignee of all or
substantially all of the business and property of the EMPLOYER.

9.2 However, in the event of the merger or consolidation of the EMPLOYER and
Birks, both this Agreement and the EXECUTIVE’s employment agreement with Birks
will bind the successor entity and the EXECUTIVE shall not lose any rights,
monetary benefits or compensation as a result. The parties also agree that the
terms of this Agreement will prevail and the compensation (including salary,
bonuses and benefits) payable under the Birks employment agreement will be added
to this Agreement. To the extent that as a result of such merger the EXECUTIVE
no longer receives the equivalent after tax value of both agreements, then the
successor entity of the EMPLOYER and Birks will compensate the EXECUTIVE
accordingly. All stock options then held by the EXECUTIVE will also be converted
into options of the successor entity (to the extent that they are not or have
not been exercised by the EXECUTIVE) on the same basis of conversion as the
shares of the respective entities with no lesser terms and conditions of
exercise than as provided in this Agreement.

9.3 Enforcement.



  a)   This Agreement shall inure to the benefit of and be enforceable by the
EXECUTIVE’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the EXECUTIVE should
die while any amounts are still payable to him hereunder, all such amounts shall
be paid in accordance with the terms of this Agreement to the EXECUTIVE’s estate
or beneficiary.



  b)   The EMPLOYER shall pay promptly as incurred (and in any event within
10 days of its receipt of proper documentation of) all reasonable fees and
expenses



--------------------------------------------------------------------------------



 



-11-







      (including attorneys’ fees) that the EXECUTIVE may incur in relation to
the negotiation and preparation of this Agreement and following the termination
or non-renewal of this Agreement as a result of the EMPLOYER’s contesting the
validity, enforceability, or the EXECUTIVE’s interpretation of the provisions of
this Agreement relating to the EXECUTIVE’s entitlements pursuant to Section 6.2
(regardless of the outcome of any litigation to enforce this Agreement).



  c)   In the event proceedings are initiated by either party to enforce the
provisions of this Agreement, the prevailing party shall be entitled to recover
reasonable costs, expenses, and attorney’s fees from the other party, except to
the extent such costs, fees and expenses are covered by Section 9.2 (b), in
which case Section 9.2 (b) shall govern.

9.4 The EXECUTIVE hereby represents and warrants that, other than as disclosed
herein, in entering into this Agreement, he is not in violation of any contract
or agreement, whether written or oral, with any other person, moral or physical,
firm, partnership, corporation or any other entity to which he is a party or by
which he is bound and will not violate or interfere with the rights of any other
person, firm, partnership, corporation or other entity.

9.5 This Agreement shall not be modified except in writing by the parties
hereto.

9.6 The waiver by the EMPLOYER or the EXECUTIVE of any breach of any term or
condition of this Agreement shall not be deemed to constitute the waiver of any
other breach of the same or any other term or condition hereof.

9.7 The parties hereto agree that this Agreement shall be construed as to both
validity and performance and shall be enforced in accordance with and governed
by the laws of the state of Florida.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date indicated below.

     
Signed at Sunrise, FL,
  MAYOR’S JEWELERS, INC.
this 24th day of June, 2004.
   

  Per: /s/ Marc Weinstein

--------------------------------------------------------------------------------

          Marc Weinstein

     
Signed at Sunrise, FL,

   
this 24th day of June, 2004.
   

  /s/ Thomas A. Andruskevich

 

--------------------------------------------------------------------------------

 

  THOMAS A. ANDRUSKEVICH